DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11/112,295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: A portable verification system used to verify an in-field gas flow meter comprising a trailer, a reference meter section, a plurality of air springs located between the trailer and the reference meter section, the piping of the reference meter section connected to the plurality of air springs, in combination with all other limitations of independent claim 1 is not disclosed, taught, nor deemed to be obvious in view of the prior art.  Further, a method of verifying an in-field gas flow meter of a meter run connected to a main pipeline when transporting a gas, the method comprising: completing a circuit between the meter run, a portable verification system, and the main pipeline; and permitting a gas to flow from the main pipeline through the meter run and into and through the portable verification system and back into the main pipeline; the portable verification system comprising: comprising a trailer, a reference meter section, a plurality of air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861